Title: To Thomas Jefferson from John Page, 25 May 1804
From: Page, John
To: Jefferson, Thomas


          
            My dear Friend
            Richmond May 25th. 1804
          
          Judging from my own feelings, that Condolance might be offered too soon to Griefs like yours, I have refrained thus long from obtruding upon that part of your precious time which parental tenderness could not but devote to bewailing the inexpressible loss of an inestimable Daughter!
          But I should be void of sympathetic Feelings, were I any longer to refrain from mingling my Grief, & that of my Family, with yours!
          Sincerely do we condole with you! But permit me my Friend, now, to entreat you to be comforted with the consoling reflection that she is happy! and that our unavailing grief for lost happiness is to be unhappy indeed. Let us no longer be selfish, and make ourselves unhappy, because we could not detain her in this Vale of Sorrow, ’till we should leave her behind us a prey to Grief for the Loss of you her beloved Father, & possibly of other dear Connections! Be comforted, and encrease not the distress of her numerous Friends by your Grief: They can never cease to sympathize with you, and must feel their Sorrow embittered by yours.
          Mrs. Eppes was too dear to every one who had even once seen her, not to leave on their minds a long recollection of her, & a lasting impression of Grief for her loss. And all who knew you both, and your paternal delight in her, must be greatly afflicted ’till they can know, or hope at least, that you have found that Consolation which they wish you to receive. Be comforted then my dear Friend, and be happy in the Enjoyment of the amiable Family which Heaven has yet preserved for your comfort.
          Mrs. Page most sincerely deplores your loss! She unites with me in cordial wishes to console you: accept them, and be assured of our high respect & Esteem, and of my warmest Friendship
          
            John Page 
          
        